IN THE COURT OF APPEALS OF IOWA

                                   No. 15-2186
                            Filed December 21, 2016


ANTHONY EUGENE HAWKINS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Marlita A. Greve,

Judge.



      Applicant appeals the district court decision denying his request for

postconviction relief. AFFIRMED.




      Lauren M. Phelps, Washington, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.




      Considered by Vaitheswaran, P.J., and Potterfield and Bower, JJ.
                                            2


BOWER, Judge.

       Anthony Hawkins appeals the district court decision denying his request

for postconviction relief.   Hawkins’s claim that defense counsel should have

requested an accomplice instruction was addressed in his direct appeal, and it

will not be considered in this postconviction action. We find Hawkins has not

shown he received ineffective assistance due to defense counsel’s failure to

vigorously cross-examine the State’s witnesses. We affirm the decision of the

district court.

       Hawkins was convicted of first-degree robbery, felon in possession of a

firearm, and trafficking in stolen weapons.     His convictions were affirmed on

appeal. State v. Hawkins, No. 11-0490, 2012 WL 170647, at *2 (Iowa Ct. App.

Jan. 19, 2012). The facts of the case are set out in our decision above, and we

will not repeat them here. See id. at *1.

       One of the issues addressed on appeal was whether “[Hawkins’s] trial

attorney was ineffective in failing to request an instruction requiring corroboration

of [an accomplice’s] testimony.” Id. at *2. We discussed evidence corroborating

the witness’s testimony and determined, “In light of this corroborating evidence,

the failure of Hawkins’s attorney to request an accomplice corroboration

instruction did not result in Strickland prejudice, and Hawkins’s ineffective-

assistance-of-counsel claim necessarily fails.”       Id.   In his application for

postconviction relief, Hawkins again claimed he received ineffective assistance

because defense counsel did not request an accomplice instruction. This issue

was resolved in the direct appeal, and we will not discuss it further in this action

for postconviction relief. See Iowa Code § 822.8 (2013).
                                           3


          Hawkins also claims he received ineffective assistance because defense

counsel did not vigorously cross-examine the State’s witnesses or impeach them

with deposition testimony. He states, “Trial counsel certainly cross-examined

during trial, but [Hawkins] alleges his cross-examination of several witnesses fell

short.”     Hawkins states defense counsel did not adequately highlight the

discrepancies in the testimony of several witnesses.

          We review claims of ineffective assistance of counsel de novo. State v.

Gaskins, 866 N.W.2d 1, 5 (Iowa 2015). “To prevail on a claim of ineffective

assistance of counsel, the claimant must show counsel failed to perform an

essential duty and prejudice resulted.” State v. Ary, 877 N.W.2d 686, 705 (Iowa

2016).

          The district court found defense counsel “did vigorously cross-examine the

main witnesses in this matter” and “repeatedly pointed out inconsistencies

between the various witnesses’ testimony.” The court concluded Hawkins did not

establish defense counsel failed to perform an essential duty or he was

prejudiced by counsel’s performance.           We agree with the district court’s

conclusions. The record shows defense counsel adequately cross-examined the

witnesses and pointed out the inconsistencies in their testimony. We determine

Hawkins has failed to show he received ineffective assistance based on his claim

defense counsel should have “more vigorously” cross-examined the State’s

witnesses.

          A full opinion in this case would not augment or clarify existing case law.

See Iowa Ct. R. 21.26(1)(e). We affirm the decision of the district court.

          AFFIRMED.